




CITATION:
Paulsson
v. Cooper, 2011 ONCA 406

DATE: 20110525



DOCKET: C50917



COURT OF APPEAL FOR ONTARIO



Rosenberg, Goudge and Feldman JJ.A.



BETWEEN



Gunnar S.
Paulsson




Plaintiff (Appellant)



and



Leo Cooper,
The Board of Trustees of and for the
          University of Illinois
,
The American Association for the Advancement
          of Slavic Studies,
and Slavic Review



Defendants (
Respondents
)



Gunnar S.
Paulsson
, in person



John J. Adair, counsel for the
Respondents



Heard:  August 9, 2010

Reasons released: February 28, 2011



COSTS ENDORSEMENT



[1]

Further to
para
. 58 of the
    reasons for judgment released February 28, 2011, following receipt of
    submissions on costs from the parties, costs of the motion to the appellant
    fixed at $12,000 for fees, $1,000 for disbursements plus H.S.T.


Signed:           M.
    Rosenberg J.A.


S. T. Goudge J.A.

 K.
    Feldman J.A. 


